Case 4:19-cv-00098-JFH-CDL Document 230 Filed in USDC ND/OK on 03/30/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA

   JANICE BUSH, as Special Administrator for          )
   the Estate of Ronald Garland, deceased,            )
                                                      )
                          Plaintiff,                  )
                                                      )
   v.                                                 )       Case No. CIV-19-98-GKF-FHM
                                                      )
   BRET BOWLING, in his individual and                )
   official capacity as Sheriff Creek County,         )
   Oklahoma, et al.,                                  )
                                                      )
                          Defendants.                 )

                DEFENDANTS’ UNOPPOSED MOTION TO FILE SUR-REPLY

          Defendants Bret Bowling, in his individual and official capacity as Sheriff of Creek

   County, Oklahoma; Board of County Commissioners of Creek County, Oklahoma;

   Commissioners Newt Stephens, Leon Warner, and Lane Whitehouse; and Joe Thompson

   (“Defendants”), by and through counsel of record, respectfully request this Court pursuant to

   Local Rule 7.2(h) to file a Sur-Reply to the Plaintiff’s Reply regarding the Plaintiff’s Motion for

   Sanctions filed on February 10, 2020 (Dkt. 192). In support of this Motion, Defendants state as

   follows:

          1.      On February 10, 2020 the Plaintiff filed a Motion for Sanctions with regard to

   alleged issues of video preservation in this case (Dkt. 192). Within this Motion for Sanctions, the

   Plaintiff attached 25 exhibits, including a “Declaration” from Lance Watson of Avansic, Inc.

   who performed the forensic review of the server boxes in question (Dkt. 192-4). Plaintiff’s

   Motion for Sanctions contained 24 other exhibits including interviews, video, depositions, screen

   shots from video produced, as well as Orders from other litigation.

          2.      In response to this Motion for Sanctions, the Defendants filed a detailed Response

   with affidavits and exhibits of their own (Dkt. 214).
Case 4:19-cv-00098-JFH-CDL Document 230 Filed in USDC ND/OK on 03/30/20 Page 2 of 4




          3.      Plaintiff, thereafter on March 27, 2020, filed a Reply to this Motion for Sanctions

   (Dkt. 229). Attached to this Reply was new evidence, including a second “Declaration” from

   Avansic, which was only produced to these Defendants the day of the filing of Plaintiff’s Reply

   and contains new information and evidence in this case. The Plaintiff used the second

   “Declaration” from Avansic to make further allegations, and or, inferences regarding the conduct

   of these Defendants or others. These Defendants would therefore like the opportunity to address

   this new evidence in their Sur-Reply.

           4.     These Defendants respectfully the opportunity to file a brief Sur-Reply to address

   Avansic’s second “Declaration”, as well as the additional evidence of Policy 5.1 attached as

   Exhibit 2 to the Plaintiff’s Reply. These Defendants understand that a filing of a Sur-Reply is not

   encouraged under the Local Rules; however, in this specific instance the use and attachment of

   additional new evidence to Plaintiff’s Reply makes the filing of a brief Sur-Reply a necessity.

          5.      Counsel for the Defendants has contacted Plaintiff’s counsel with regard to the

   filing of a Sur-Reply and Plaintiff’s counsel has no objection to the Sur-Reply as long as the Sur-

   Reply does not contain “new matters”.

          6.      This request is not made for the purposes of prejudice, delay, or to burden the

   Court with repetitious argument already made in their Response. This Sur-Reply is only

   requested for the purpose of addressing the new evidence and arguments attached by Plaintiff in

   her Reply.

          WHEREFORE, based upon the above and foregoing, Defendants Bret Bowling, in his

   individual and official capacity as Sheriff of Creek County, Oklahoma; Board of County

   Commissioners of Creek County, Oklahoma; Commissioners Newt Stephens, Leon Warner, and

   Lane Whitehouse; and Joe Thompson (“Defendants”) respectfully request this Court leave to file

                                                   2
Case 4:19-cv-00098-JFH-CDL Document 230 Filed in USDC ND/OK on 03/30/20 Page 3 of 4




   a Sur-Reply no more than ten pages in length as per the Local Civil Rule 7.2(h) of the District

   Court Rules for the United States District Court for the Northern District of Oklahoma. A

   proposed Order granting the requested relief will be submitted herewith.

                                                         Respectfully submitted,


                                                         s/ Michael L. Carr
                                                         Michael L. Carr, OBA No. 17805
                                                         Ambre C. Gooch, OBA No. 16586
                                                         COLLINS, ZORN & WAGNER, P.C.
                                                         429 N.E. 50th Street, Second Floor
                                                         Oklahoma City, OK 73105
                                                         Telephone: (405) 524-2070
                                                         Facsimile: (405) 524-2078
                                                         Email: mlc@czwlaw.com
                                                                acg@czwlaw.com

                                                         ATTORNEY FOR DEFENDANTS BRET
                                                         BOWLING, BOARD OF COUNTY
                                                         COMMISSIONERS OF THE COUNTY OF
                                                         CREEK, NEWT STEPHENS, LEON
                                                         WARNER, LANE WHITEHOUSE AND
                                                         JOE THOMPSON



                                   CERTIFICATE OF SERVICE

          I hereby certify that on March 30, 2020, I electronically transmitted the attached
   document to the Clerk of Court using the ECF System for filing and transmittal of a Notice of
   Electronic Filing to the following ECF registrants:

          Mitchell D. Garrett, Jr., email at: mitchell@garrett.legal
          GARRETT LAW
          320 S. Boston Avenue, Suite 825
          Tulsa, OK 74103

          Steven J. Terrill, email at: sjterrill@bryanterrill.com
          J. Spencer Bryan, jsbryan@bryanterrill.com
          BRYAN & TERRILL LAW, PLLC
          3015 E. Skelly Drive, Suite 400
          Tulsa, OK 74105
          Attorneys for Plaintiff
                                                    3
Case 4:19-cv-00098-JFH-CDL Document 230 Filed in USDC ND/OK on 03/30/20 Page 4 of 4




         Randall J. Wood, email at: rwood@piercecouch.com
         Jessica L. Dark, email at: jdark@piercecoouch.com
         Charles A. Schreck, email at: cschreck@piercecouch.com
         PIERCE COUCH HENDRICKSON
          BAYSINGER & GREEN, L.L.P.
         1109 N. Francis
         Oklahoma City, OK 73126-0350
         Attorney for Defendants Jeffrey Labbee,
          Christopher Fetters and Brandon Fulks

         Anthony Winter, email at: awinter@johnsonhanan.com
         Sean P. Snider, email at: ssnider@johnsonhanan.com
         JOHNSON HANAN VOSLER HAWTHORNE & SNIDER
         9801 N. Broadway Extension
         Oklahoma City, OK 73114
         Attorneys for Defendant Kerri Janes and
         Turn Key Health Clinics, LLC

         James L. Gibbs, II, email at: jgibbs@gphglaw.com
         Elise M. Horne, email at: ehorne@gphglaw.com
         GOOLSBY, PROCTOR, HEEFNER & GIBBS, P.C.
         701 N. Broadway Avenue, Suite 400
         Oklahoma City, OK 73102-6006
         Attorney for Defendant Lance Prout



                                                  s/ Michael L. Carr
                                                  Michael L. Carr




                                              4
